PER CURIAM.
On its own motion, this Court finds that, through a scrivener’s error, a portion of Florida Rule of Civil Procedure 1.630(c) was inadvertently omitted during the last quadrennial revision of the Florida rules. Before the revision, rule 1.630(c) read as follows:
(c) Time. A complaint shall be filed within the time provided by law, except that a complaint for common law certiorari shall be filed within 30 days of rendition of the matter sought to be reviewed.
(Emphasis added.) During the quadrennial revision process, we issued In re Amendments to Florida Rules of Civil Procedure, 604 So.2d 1110 (Fla.1992), in which the underlined portion of the rule was omitted. Even though this modification constituted a major change in the rule, nothing was noted in the opinion concerning the elimination of the thirty day filing requirement for certiora-ri petitions. This Court had no intention of modifying, amending, or changing that portion of the rule. Accordingly, rule 1.630(c) is hereby corrected as follows to include the omitted portion of the rule:
(c) Time. A complaint shall be filed within the time provided by law, except that a complaint for common law certiorari shall be filed within 30 days of rendition of the matter sought to be reviewed.
This rule correction shall become effective immediately upon the filing of this opinion.
It is so ordered.
GRIMES, C.J., OVERTON, SHAW, KOGAN and HARDING, JJ., and McDONALD, Senior Justice, concur.
THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE EFFECTIVE DATE OF THIS RULE.